 
Exhibit 10.2
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of             , 2002
between RIVERSTONE NETWORKS, INC., a Delaware corporation (the “Corporation”),
and              (“Indemnitee”),
 
W I T N E S S E T H:
 
WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”) or an officer of the Corporation, or
both, and in such capacity or capacities, or otherwise as an Agent (as
hereinafter defined) of the Corporation, is performing a valuable service for
the Corporation; and
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take an
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and
 
WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein:
 
NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving and continuing to serve the Corporation as
an Agent and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.  Services by Indemnitee.    Indemnitee agrees to serve (a) as a director or
an officer of the Corporation, or both, so long as Indemnitee is duly appointed
or elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation and bylaws of the Corporation, and until such time
as Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position, or (b) otherwise as an Agent of the Corporation.
Indemnitee may from time to time also perform other services at the request or
for the convenience of, or otherwise benefiting the Corporation. Indemnitee may
at any time and for any reason resign or be removed from such position (subject
to any other contractual obligation or other obligation imposed by operation of
law), in which event the Corporation shall have no obligation under this
Agreement to continue Indemnitee in any such position.
 
2.  Indemnification.    Subject to the limitations set forth herein and in
Section 6 hereof, the Corporation hereby agrees to indemnify Indemnitee as
follows:
 
The Corporation shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee’s being an Agent of the Corporation, indemnify
Indemnitee to the fullest extent permitted by applicable law and the Certificate
of Incorporation of the Corporation in effect on the date hereof or as such law
or Certificate of Incorporation may from time to time be amended (but, in the
case of any such amendment, only to the extent such amendment permits the
Corporation to provide broader indemnification rights than the law or
Certificate of Incorporation permitted the Corporation to provide before such
amendment). The right to indemnification conferred herein and in the Certificate
of Incorporation shall be presumed to have been relied upon by Indemnitee in
serving or continuing to serve the Corporation as an Agent and shall be
enforceable as a contract right. Without in any way diminishing the scope of the
indemnification provided by this Section 2, the Corporation will indemnify
Indemnitee to the full extent permitted by law if and wherever Indemnitee is or
was a party or is threatened to be made a party to any Proceeding, including any
Proceeding brought by or in the right of the Corporation, by reason of the fact
that Indemnitee is or was an Agent or by reason of anything done or not done by
Indemnitee in such capacity, against Expenses (as hereinafter defined) and
Liabilities (as hereinafter defined) actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with the investigation,
defense, settlement or appeal of such Proceeding. In addition to, and not as a
limitation of, the foregoing, the rights of indemnification of Indemnitee
provided under this Agreement shall include those rights set forth in Sections 6
and 8 below. Notwithstanding the



1



--------------------------------------------------------------------------------

foregoing, the Corporation shall be required to indemnify Indemnitee in
connection with a Proceeding commenced by Indemnitee (other than a Proceeding
commenced by Indemnitee to enforce Indemnitee’s rights under this Agreement)
only if the commencement of such Proceeding was authorized by the Board of
Directors.
 
3.  Advancement of Expenses; Letter of Credit.
 
(a)  Advancement of Expenses.    All reasonable Expenses incurred by or on
behalf of Indemnitee (including costs of enforcement of this Agreement) shall be
advanced from time to time by the Corporation to Indemnitee within thirty (30)
days after the receipt by the Corporation of a written request for an advance of
Expenses, whether prior to or after final disposition of a Proceeding (except to
the extent that there has been a Final Adverse Determination (as hereinafter
defined) that Indemnitee is not entitled to be indemnified for such Expenses),
including without limitation any Proceeding brought by or in the right of the
Corporation. The written request for an advancement of any and all Expenses
under this paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee shall be
deemed to have made whatever undertaking as may be required by law at the time
of any advancement of Expenses with respect to repayment to the Corporation of
such Expenses. In the event that the Corporation shall breach its obligation to
advance Expenses under this Section 3, the parties hereto agree that
Indemnitee’s remedies available at law would not be adequate and that Indemnitee
would be entitled to specific performance.
 
(b)  Letter of Credit.    In order to secure the obligations of the Corporation
to indemnify and advance Expenses to Indemnitee pursuant to this Agreement, the
Corporation shall obtain at the time of any Change in Control (as hereinafter
defined) an irrevocable standby letter of credit naming Indemnitee as the sole
beneficiary (the “Letter of Credit”). The Letter of Credit shall be in an
appropriate amount not less than one million dollars ($1,000,000), shall be
issued by a commercial bank headquartered in the United States having assets in
excess of $20 billion and capital according to its most recent published reports
greater than the then applicable minimum capital standards promulgated by such
bank’s primary federal regulator and shall contain terms and conditions
reasonably acceptable to Indemnitee. The Letter of Credit shall provide that
Indemnitee may from time to time draw certain amounts thereunder, upon written
certification by Indemnitee to the issuer of the Letter of Credit that (i)
Indemnitee has made written request upon the Corporation for an amount not less
than the amount Indemnitee is drawing under the Letter of Credit and that the
Corporation has failed or refused to provide Indemnitee with such amount in full
within thirty (30) days after receipt of the request, and (ii) Indemnitee
believes that he or she is entitled under the terms of this Agreement to the
amount that Indemnitee is drawing upon under the Letter of Credit. The issuance
of the Letter of Credit shall not in any way diminish the Corporation’s
obligation to indemnify Indemnitee against Expenses and Liabilities to the full
extent required by this Agreement.
 
(c)  Term of Letter of Credit.    Once the Corporation has obtained the Letter
of Credit, the Corporation shall maintain and renew the Letter of Credit or a
substitute letter of credit meeting the criteria of Section 3(b) during the term
of this Agreement. The Letter of Credit shall have an initial term of five (5)
years, be renewed for successive five-year terms, and always have at least one
(1) year of its term remaining.
 
4.  Presumptions and Effect of Certain Proceedings.    Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Corporation shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable the Corporation to determine
Indemnitee’s entitlement to indemnification, the requisite determination that
Indemnitee is entitled to indemnification shall be deemed to have been made.



2



--------------------------------------------------------------------------------

 
5.  Procedure for Determination of Entitlement to Indemnification.
 
(a)  Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Corporation. Any request for indemnification shall
include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification. In any
event, Indemnitee shall submit Indemnitee’s claim for indemnification within a
reasonable time, not to exceed five (5) years after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final determination, whichever is the
later date for which Indemnitee requests indemnification. The Secretary or other
appropriate officer shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board of Directors in writing that Indemnitee has
made such request. Determination of Indemnitee’s entitlement to indemnification
shall be made not later than ninety (90) days after the Corporation’s receipt of
Indemnitee’s written request for such indemnification, provided that any request
for indemnification for Liabilities, other than amounts paid in settlement,
shall have been made after a determination thereof in a Proceeding.
 
(b)  The Corporation shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Corporation, Independent Legal Counsel (as
hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification. The forum shall be any one of the following:
 
(i)  the stockholders of the Corporation;
 
(ii)  a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;
 
(iii)  Independent Legal Counsel, whose determination shall be made in a written
opinion; or
 
(iv)  a panel of three arbitrators, one selected by the Corporation, another by
Indemnitee and the third by the first two arbitrators; or if for any reason
three arbitrators are not selected within thirty (30) days after the appointment
of the first arbitrator, then selection of additional arbitrators shall be made
by the American Arbitration Association. If any arbitrator resigns or is unable
to serve in such capacity for any reason, the American Arbitration Association
shall select such arbitrator’s replacement. The arbitration shall be conducted
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect.
 
6.  Specific Limitations on Indemnification.    Notwithstanding anything in this
Agreement to the contrary, the Corporation shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:
 
(a)  To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Corporation or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Corporation
pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation;
 
(b)  Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Corporation’s consent, which consent,
however, shall not be unreasonably withheld;
 
(c)  For an accounting of profits made from the purchase or sale by Indemnitee
of securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any state statutory or common law; or



3



--------------------------------------------------------------------------------

 
(d)  To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee.
 
7.  Fees and Expenses of Independent Legal Counsel or Arbitrators.    The
Corporation agrees to pay the reasonable fees and expenses of Independent Legal
Counsel or a panel of three arbitrators should such Independent Legal Counsel or
such arbitrators be retained to make a determination of Indemnitee’s entitlement
to indemnification pursuant to Section 5(b) of this Agreement, and to fully
indemnify such Independent Legal Counsel or arbitrators against any and all
expenses and losses incurred by any of them arising out of or relating to this
Agreement or their engagement pursuant hereto.
 
8.  Remedies of Indemnitee.
 
(a)  In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in the Court of Chancery of
the State of Delaware of the remedy sought. Alternatively, unless (i) the
determination was made by a panel of arbitrators pursuant to Section 5(b)(iv)
hereof, or (ii) court approval is required by law for the indemnification sought
by Indemnitee, Indemnitee at Indemnitee’s option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association now in effect, which
award is to be made within ninety (90) days following the filing of the demand
for arbitration. The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication or arbitration award. In any such proceeding or arbitration
Indemnitee shall be presumed to be entitled to indemnification and advancement
of Expenses under this Agreement and the Corporation shall have the burden of
proof to overcome that presumption.
 
(b)  In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.
 
(c)  If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Corporation shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.
 
(d)  The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.
 
(e)  Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Corporation when and as
incurred by Indemnitee irrespective of any Final Adverse Determination that
Indemnitee is not entitled to indemnification.
 
9.  Contribution.    To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the



4



--------------------------------------------------------------------------------

relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
 
10.  Maintenance of Insurance.    The Corporation represents that it presently
has in place certain directors’ and officers’ liability insurance policies
covering its directors and officers. Subject only to the provisions within this
Section 10, the Corporation agrees that so long as Indemnitee shall have
consented to serve or shall continue to serve as a director or officer of the
Corporation, or both, or as an Agent of the Corporation, and thereafter so long
as Indemnitee shall be subject to any possible Proceeding (such periods being
hereinafter sometimes referred to as the “Indemnification Period”), the
Corporation will use all reasonable efforts to maintain in full force and effect
for the benefit of Indemnitee one or more valid, binding and enforceable
policies of directors’ and officers’ liability insurance from established and
reputable insurers, providing, in all respects, coverage both in scope and
amount which is no less favorable than that presently provided. Notwithstanding
the foregoing, the Corporation shall not be required to maintain said policies
of directors’ and officers’ liability insurance during any time period if during
such period such insurance is not reasonably available or if it is determined in
good faith by the then directors of the Corporation either that:
 
(i)  The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder and the premiums
paid by other corporations similarly situated; or
 
(ii)  The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.
 
Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation’s existing policies).
 
11.  Modification, Waiver, Termination and Cancellation.    No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
 
12.  Subrogation.    In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.
 
13.  Notice by Indemnitee and Defense of Claim.    Indemnitee shall promptly
notify the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
that it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability only to the extent of such
prejudice. Notwithstanding the foregoing, such omissions will not relieve the
Corporation from any liability that it may have to Indemnitee otherwise than
under this Agreement. With respect to any Proceeding as to which Indemnitee
notifies the Corporation of the commencement thereof:
 
(a)  The Corporation will be entitled to participate therein at its own expense;
and
 
(b)  The Corporation jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if



5



--------------------------------------------------------------------------------

Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Indemnitee with respect to such Proceeding.
After notice from the Corporation to Indemnitee of its election to assume the
defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of Indemnitee unless:
 
(i)  the employment of counsel by Indemnitee has been authorized by the
Corporation;
 
(ii)  Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or
 
(iii)  the Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence; in each of which cases
the fees and expenses of such counsel shall be at the expense of the
Corporation.
 
(c)  The Corporation shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; provided, however, that Indemnitee will not unreasonably withhold his
or her consent to any proposed settlement.
 
14.  Notices.    All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
 
(a)    If to Indemnitee, to:
 
 
 
 
 
(b)    If to the Corporation, to:
Riverstone Networks, Inc.
5200 Great America Parkway
Santa Clara, CA 95054
Attn:  General Counsel
 
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
 
15.  Nonexclusivity.    The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Corporation’s Certificate of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.



6



--------------------------------------------------------------------------------

 
16.  Certain Definitions.
 
(a)  “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Corporation or a subsidiary or an affiliate of
the Corporation, or any other entity (including without limitation, an employee
benefit plan) either at the request of, for the convenience of, or otherwise to
benefit the Corporation or a subsidiary of the Corporation.
 
(b)  “Change in Control” shall mean the occurrence of any of the following:
 
(i)  Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing at least 20% of the
total voting power represented by the Corporation’s then outstanding voting
securities; and (B) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined below);
 
(ii)  Any “person” is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least 50% of the total voting power represented by
the Corporation’s then outstanding voting securities;
 
(iii)  A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors who
either (A) had been directors of the Corporation on the “look-back date” (as
defined below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);
 
(iv)  The stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, if such merger or consolidation
would result in the voting securities of the Corporation outstanding immediately
prior thereto representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) 50% or less of the
total voting power represented by the voting securities of the Corporation or
such surviving entity outstanding immediately after such merger or
consolidation; or
 
(v)  The stockholders of the Corporation approve (A) a plan of complete
liquidation of the Corporation or (B) an agreement for the sale or disposition
by the Corporation of all or substantially all of the Corporation’s assets.
 
For purposes of Subsection (i) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or of a parent or subsidiary of the Corporation
or (y) a corporation owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of the
common stock of the Corporation.
 
For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) [insert date of the initial indemnification agreement] or (y) the
date 24 months prior to the date of the event that may constitute a “Change in
Control.”
 
Any other provision of this Section 16(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in



7



--------------------------------------------------------------------------------

substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.
 
(c)  “Disinterested Director” shall mean a director of the Corporation who is
not or was not a party to or otherwise involved in the Proceeding in respect of
which indemnification is being sought by Indemnitee.
 
(d)  “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Corporation or any third party) actually and reasonably incurred in connection
with either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.
 
(e)  “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (1) a final adjudication in the Court of Chancery of
the State of Delaware or decision of an arbitrator pursuant to Section 8(a)
hereof shall have denied Indemnitee’s right to indemnification hereunder, or (2)
Indemnitee shall have failed to file a complaint in a Delaware court or seek an
arbitrator’s award pursuant to Section 8(a) for a period of one hundred twenty
(120) days after the determination made pursuant to Section 5 hereof.
 
(f)  “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Corporation or any of its subsidiaries
or affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.
 
(g)  “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.
 
(h)  “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that is associated with Indemnitee’s being an
Agent of the Corporation.
 
17.  Binding Effect; Duration and Scope of Agreement.    This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.
 
18.  Severability.    If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
 
(a)  the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and



8



--------------------------------------------------------------------------------

 
(b)  to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.
 
19.  Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.
 
20.  Consent to Jurisdiction.    The Corporation and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
21.  Entire Agreement.    This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section15 hereof.
 
22.  Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has execute this Agreement as of the date
first above written.
 
RIVERSTONE NETWORKS, INC.,
a Delaware corporation
By:
 
 

--------------------------------------------------------------------------------

INDEMNITEE

--------------------------------------------------------------------------------



9